Reynolds, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board holding claimant disqualified from receiving unemployment insurance benefits effective July 11, 1968 on the ground that he voluntarily left his employment without good cause (Labor Law, § 593, subd. 1), that he was overpaid $165 in benefits ruled to be recoverable and that claimant willfully misrepresented to obtain benefits for which a forfeiture of 12 effective days was imposed. The claimant and his employer presented different versions as to what precipitated claimant’s quitting his employment as a salesman trainee. The resolution of this factual dispute, particularly as the decision depends upon issues of credibility, and the subsequent question of whether the separation was for good cause within the meaning of the Labor Law are both within the sole province of the board if its determinations are supported by substantial evidence (e.g., Matter of Weber [Catherwood], 32 A D 2d 697; Matter of Seldin [Catherwood], 31 A D 2d 575). On the instant record we cannot say that the board could not find that claimant left his employment “ because he did not like the job and for other reasons which were not immediate and compelling” and that “under the circumstances [he] left employment without good cause ”. Similarly the determination that claimant made a willful misrepresentation to obtain benefits is factual, and we find no basis advanced here to disturb the board’s decision as to this issue (e.g., Matter of Vick [Catherwood], 12 A D 2d 120). Decision affirmed, without costs. Reynolds, J. P., Staley, Jr., Greehblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.